DETAILED ACTION
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims 1-2 are drawn to “ A portable cart for containing medical waste, the cart including: a mobile base; a frame attached to the base that is located above the base, the frame having an outer surface and opening; a sensor mounted to the frame that detects if metal is passed through the frame opening and asserts a sensor signal when metal is passed through the frame opening; and a bag removably mounted to the frame; lights connected to the base or frame; an audible alarm connected to the base or frame; and a processor that receives the sensors signal and when the sensor signal indicates that metal is passed through the frame opening, said processor is configured to: actuate the audible alarm for a defined period of time; and actuate the lights until a user-generated command is received and, upon receipt of the user-generated command, negate the actuation of the lights.” classified in G08B 21/182.
	II.	Claims 3-9 are drawn to “ A portable cart for containing medical waste, the cart including: a mobile base; a frame attached to the base that is located above the base, the frame having an outer surface and opening ;and a bag removably mounted to the frame so as to be open within the frame opening; and a bag tensioner mounted to the frame, said bag tensioner having at least one member mounted to the frame that engages a portion of the bag that extends over the outer surface of the frame so that at least a portion of the bag is placed in tension around a section of the outer surface of the frame.” classified in A61B 50/36.
III.	Claims 10-15 are drawn to “ A portable cart for containing medical waste, the cart including: a mobile base; a frame attached to the base that is located above the base, the frame having an outer surface and opening; a loading station (54, 202, 300, 800) located adjacent the bag opening for receiving the object for disposal; a bag removably mounted to the frame, the bag having an opening through which objects for disposal are placed in the bag; a sensor for detecting if the object for disposal contains metal, said sensor being located adjacent the loading station for determining if the objects on said loading station contain metal; and a transfer mechanism extends between said loading station and the open end of the bag for transferring the objects on the loading station through the open end of the bag into the bag.” classified in B65F 2210/1525.

2.	Restriction for the examination purposes as indicated is proper because all these invention listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a). the inventions have acquired a separate status in the art in view of their different classification;
(b). the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c). the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search quires);
(d). the prior art applicable to one invention would not likely be applicable to another invention;
(e). the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

3.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

4.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687